Exhibit 10.1

 

SECOND AMENDMENT

 

TO

 

LOAN AND SECURITY AGREEMENT

 

      THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
made on January 26, 2009 by and between IGI Laboratories, Inc. (f/k/a IGI,
Inc.), a Delaware corporation with an address of 105 Lincoln Avenue, Buena, New
Jersey 08310 ("Borrower"), and Pinnacle Mountain Partners LLC, a New Hampshire
limited liability company with an address of 206 Pinnacle Road, Lyndeborough,
New Hampshire, 03082 (together with its successors and assigns, "Lender").

 

      WHEREAS, Borrower and Lender entered into that certain Loan and Security
Agreement, dated as of January 29, 2007, as amended by amendment No. 1 thereto
dated July 29, 2008 (as amended, the "Loan Agreement"), and the Loan Agreement
provides that it may only be amended by a writing signed by both Borrower and
Lender; and

 

      WHEREAS, Borrower and Lender desire to amend certain provisions of the
Loan Agreement as set forth herein.

 

      NOW, THEREFORE, in consideration of the mutual promises contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, Borrower and
Lender hereby agree that the Loan Agreement is hereby amended as follows:

 

1.  Amendment to Article I, Section 4. Section 4 of Article I of the Loan
Agreement is hereby amended and restated in its entirety to read:

   

Maturity

. All loans and advances made respecting the Revolving Loans shall be payable to
Lender on July 31, 2009.  

2.  Valid Obligation. The execution, delivery and performance of this Amendment
by Borrower has been duly authorized by all necessary corporate action,
represents a legal, valid and binding obligation of Borrower, and is fully
enforceable according to its terms, except as limited by laws relating to the
enforcement of creditor's rights.

 

3.  Miscellaneous.

 

      a.  Defined Terms. Capitalized terms not otherwise defined herein have the
meanings set forth in the Loan Agreement.

 

      b.  No Further Amendment. Except as otherwise amended and supplemented by
this Amendment, all provisions of the Loan Agreement, including, without
limitation, provisions relating to governing law, shall remain in full force and
effect and shall apply to this Amendment (unless this Amendment specifically
amends a particular provision of the Loan Agreement) and the Loan Agreement and
this Amendment shall each be construed together and considered one and the same
agreement.

 

      c.  Counterparts. This Amendment may be signed in one or more
counterparts, all of which shall constitute a single agreement.

<PAGE>

      IN WITNESS WHEREOF, this Second Amendment to Loan and Security Agreement
has been executed by the parties hereto as of the day and year first written
above.

   

IGI LABORATORIES, INC.

         

By:

/s/ Rajiv Mathur

   



--------------------------------------------------------------------------------

 

Name:

Rajiv Mathur

 

Title:

President and CEO

       

PINNACLE MOUNTAIN PARTNERS LLC

             

By:

/s/ Jane E. Hager

   



--------------------------------------------------------------------------------

 

Name:

Jane E. Hager

 

Title:

President

<PAGE>